Title: To George Washington from George Morgan, 1 September 1789
From: Morgan, George
To: Washington, George



Sir
New York September 1st 1789

Having been engaged here some days in the Examination of the deceased Mr Hutchins Papers, I have found amongst them, a Letter to your Excellency from the Marquis de la Fayette, accompanied by one from you, requesting Mr Hutchins Attention to the forming a Vocabulary of the Indian Languages, for the Empress of Russia; who has ordered an Universal Dictionary to be made of all Languages.
If your Excellency hath not received satisfactory Returns from Mr Hutchins, or others to whom you may have applied, it will afford me particular Pleasure to contribute so essential a Service to the Republic of Letters, by giving your Excellency a Vocabulary & Grammar of the Shawnese Tongue, together with our Lords Prayer all composed, at my Request, by my Friend Alexander McKee Esqr.; to whom the best Speakers of the Nation recur for Instruction in all doubtful Words & Expressions in their own Language.
Mr McKees being a good English Scholar, and writing a very fair Hand, adds to the Certainty & Value of these Performances; and the more so, as I have Reason to believe that he

neither kept nor made another Copy. I find too from my former Travels, & late Tour, that the Shawnese Tongue is the Root of many others of the more Western Tribes.
A Vocabulary & Grammar of the Delaware Language is made by the Reverend Mr Ziezberger, which if your Excellency hath not obtained I will procure & send to you: They are all at present in my Sons Possession, except our Lords Prayer, as I gave them to him when he entered a Cadet in the first United States Regiment; but I will write to him immediately for them, if your Excellency wishes to have them. I do myself the Honour to inclose our Lords Prayer, as I brought it here with Intention to publish it, to prevent its being lost: When your Excellency has had a Copy taken, be pleased to direct the original to be forwarded, inclosed in my Letter to Mr Carey. I have the Honour to be with perfect Respect, Your Excellencys most obt humble Servant

George Morgan

